MULTIVALENT METAL ION BATTERY HAVING A CATHODE LAYER OF PROTECTED GRAPHITIC CARBON AND MANUFACTURING METHOD
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered. 

Response to Amendment
In response to communication filed on 5/13/2021:
Claims 1, 5, and 7 have been amended; no new matter has been entered.
Previous rejection of claim 8 under 35 USC 103 has been upheld.

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “The combination of the Dai ‘261, Chu ‘166, Zhamu ‘574, Mizuno ‘777 and Takei ‘155 references do not obviate claims 1, 3, and 5-8 because the claimed subject matter is a process with a distinct protective layer which coats a distinct structure of material. For instance when the hard carbon shell would be removed, the material then gets a protective polymeric coating which protects the material. Claims 1 and 7 are amended to more clearly state that a surface is removed prior to that surface being coated with said protective layer.”
The Examiner respectfully traverses. While the newly added amendment to claims 1 and 7 overcome the rejection, it is not commensurate within the scope of claim 8. Claim 8 does not disclose that graphitic carbon particles or fibers have a hard carbon or amorphous carbon surface that is at least partially removed prior to being coated with said protective layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2015/0249261 A1)), Chu et al. (US 5,874,166), Zhamu et al. (US 2012/0171574 A1), Mizuno et al. (US 2011/0091777 A1) and further in view of Takei et al. (US 6,337,155 B1).
Regarding claim 8, Dai et al. teach a method of manufacturing a multivalent metal-ion battery (Abstract discloses a metal-ion battery.), comprising: 
(g)    providing an anode containing a multivalent metal or its alloy, wherein said multivalent metal is selected from Ni, Zn, Be, Mg, Ca, Ba, La, Ti, Ta, Zr, Mn, V, Co, Fe, Cd, Cr, Ga, In, or a combination thereof (Abstract discloses a metal ion battery wherein the cathode primarily comprises aluminum. Further, paragraph 0045 discloses the aluminum cathode can also comprise an aluminum alloy with an alkaline earth metal such as Mg and Ca and transition metals such as Mn, Zr, Co, etc.);
(h)    providing a cathode active layer of graphitic carbon particles or fibers as a cathode active material that intercalates/de-intercalates ions (Paragraph 0048 discloses graphitic particles for the cathode portion.); and
(i)    providing an electrolyte capable of supporting reversible deposition and dissolution of said multivalent metal at the anode and reversible adsorption/desorption and/or intercalation/de-(Paragraph 0046, fig. 1, element 108.); wherein said multivalent metal-ion battery has an average discharge voltage no less than 2.0 volts.(Paragraph 0045 teach the discharge potential is around 2V.)
However, Dai et al. do not teach wherein said graphitic carbon particles or fibers are coated with a protective layer.
Chu discloses carbon fibers for battery electrode active materials, coated with a protective layer that is permeable to aluminum ions (col. 4 lines 1-20, carbon fibers having a hard carbon shell or skin which may be selectively removed, partially removed, by etching, Fig. 4, necessarily permeable to ions).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Dai’s carbon active material to be coated with a protective layer to provide a carbon active material with high charge and discharge capacity that has low corrosion and good mechanical strength as taught by Chu.
However, Dai and Chu do not teach wherein the protective layer is comprised of carbonized resin.
Zhamu ‘574 et al. teach  surface-enabled metal ion exchange cathode active materials for ion exchanging batteries, where the cathode active material having surface-enabled structure for capturing metal ions includes graphene platelet material (para. 22) or exfoliated graphite or graphite worms (para. 124), and other surface-enabled metal ion exchange cathode active materials include carbonized resin (Claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the graphene material of Dai and Chu with the carbonized resin of Zhamu ‘574. The motivation 
However, Dai, Chu and Zhamu ‘574 do not specifically teach that said protective layer prevents or reduces exfoliation of graphitic planes in said graphitic carbon particles or fibers.
MPEP 2112.01 JR-3] Composition~ Product~ and Apparatus Claims: 
I. PRODUCT AND APPARATUS CLAIMS- WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. "In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Zhamu ‘574 discloses that the protective layer can also comprise carbonized resin (Claim 18). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. prevention or reduction of graphitic plane exfoliation.), are necessarily present in the prior art material. "Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 
Therefore, the claims are obvious in view of Zhamu ‘574 et al. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). See rationale and/or technical reason above to reasonably support the determination that the inherent function and/or characteristic necessarily flows from the teaching of the applied prior art.
However, Dai, Chu, and Zhamu ‘574 do not teach wherein said ion-conducting polymer is selected from the group consisting of sulfonated polymers, polypropylene oxide (PPO), poly bis-methoxyethoxyethoxide-phosphazene, polydimethylsiloxane, polvvinylidene fluoride)-hexafluoropropylene (PVDF-HFP). and combinations thereof
Mizuno et al. teach the use of PVDF-HFP as a binder for an electrode. (Paragraph 0047)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Dai, Chu and Zhamu ‘547 with Mizuno in order to immobilize the conductive material.
However, Dai, Chu, Zhamu ‘547, and Mizuno do not teach wherein said electrically conducting polymer is selected from the group consisting of polyfuran, bi-cvclic polymers,  derivatives thereof and combinations thereof
Takei et al. teach wherein said electrically conducting polymer is selected from the group consisting of polyfuran, bi-cvclic polymers, derivatives thereof and combinations thereof (Col. 4, lines 16-26).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Dai, Chu, Zhamu, and Mizuno with Takei in order to improve the discharge rate of the battery.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references cited teach that graphitic carbon particles or fibers have a hard carbon or amorphous carbon surface that is at least partially removed prior to being coated with said protective layer as disclosed in claims 1 and 7. Therefore, claims 1-7 are determined to being allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729